Exhibit 10.20 Form of Subscription Agreement between the Company and the investors in the Company’s December 2008 offering of Units consisting of Notes and Warrants 1 Anpath Group, Inc. SUBSCRIPTION DOCUMENTS December 1, 2008 2 ANPATH GROUP, INC. SUBSCRIPTION INSTRUCTIONS IMPORTANT:PLEASE READ THE ATTACHED SUBSCRIPTION AGREEMENT CAREFULLY BEFORE COMPLETING AND SIGNING IT.THERE ARE SIGNIFICANT REPRESENTATIONS CONTAINED IN THE SUBSCRIPTION AGREEMENT. All subscribers must complete and execute the documents contained in this booklet in accordance with the instructions set forth below.Any questions you may have concerning these documents should be directed to Stephen Hoelscher, telephone (704) 658-3350. INSTRUCTIONS 1.Fill in the requested information and Sign the Subscription Agreement. 2.Fill in the Investor Information form attached as Annex A to the Subscription Agreement. 3.Individual Investors – Fill in and Sign the Certificate for Individual Investors attached as Annex B to the Subscription Agreement. 4.Entity Investors - Fill in and Sign the Certificate for Entity Investors attached as Annex C to the Subscription Agreement. 5.Fax all forms to Stephen Hoelscher at (704) 658-3358 and then Send all signed original documents with a check (if applicable) to: Anpath Group, Inc. 116 Morlake Drive Suite 201 Mooresville, NC 28117 Attention:Stephen Hoelscher 6.Please make your subscription payment payable to the order of “SIGNATURE BANK – AS ESCROW AGENT FOR ANPATH GROUP, INC.” To wire funds directly see the following instructions: Bank Name: Signature Bank Bank Address: 261 Madison Avenue, New York, New York 10016 Acct. Name: Signature Bank as Escrow Agent for ANPATH GROUP, INC. ABA Number: 026013576 A/C Account #: 1501156309 FBO: Investor Name Social Security or EIN Number Address 3 Each investor who executes a Subscription Agreement and the other documents contained in this package (individually an “Investor” and collectively, the “Investors”) will purchase the number of units (the “Units”) set forth on the signature page to such Subscription Agreement at a purchase price of $10,000 per Unit.Each Unit consists of one (1) 8%
